MEMORANDUM **
Patricia Consolación Cruz Nicolas and Belem Alelhi Reymundo Nicolas, mother and daughter and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and we review de novo ineffective assistance of counsel claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny the petition for review.
We agree with the BIA’s determination that petitioners’ ineffective assistance of counsel claim fails because they did not establish prejudice from their former counsel’s performance. See Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir.2003) (to prevail on an ineffective assistance of counsel claim, petitioner must demonstrate prejudice). Petitioners’ remaining contentions are unavailing.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.